Pathfinder Cell Therapy, Inc. 12 Bow Street Cambridge, Massachusetts 02138 Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Attention: Kevin L. Vaughn, Accounting Branch Chief Jay Webb Tara Harkins Re: Pathfinder Cell Therapy, Inc. Form 10-K for the Fiscal Year Ended December 31, 2012 Filed April 1, 2013 File No. 000-20580 Ladies and Gentlemen: By letter dated September 24, 2013, the staff of the Securities and Exchange Commission transmitted written comments to the above-referenced Form 10-K.Though our response is due today, please be advised that we are not yet in position to submit our response. Accordingly, we hereby request a 10 business day extension. Thank you for your consideration. If you have any questions or comments, please contact me at 732-404-1117. Very truly yours, /s/ John M. Benson Name: John M. Benson Title: CFO Cc: Keith Moskowitz, Esq. Eilenberg & Krause LLP
